IN THE SUPREl\/IE COURT OF THE STATE OF DELAWARE

DEVIN L. COLEMAN,

No. 4, 2016
Defendant Below-

Appellant,

V.

STATE OF DELAWARE,

Plaintiff BeloW-
Appellee.

¢OO¢'»O'J¢OOC¢OOOO'>¢'»O'J<`JO'>OO¢OO'JOO'>OO’J

0 R D E R
Pursuant to the provisions of Del. Supr. Ct. R. 29(a), the parties to this appeal
having both stipulated to the voluntary dismissal of the matter, it is hereby ordered
that this appeal is dismissed with prejudice.
IT IS SO ORDERED this 19th day of August, 2016.

BY THE COURT:

 

Justice